Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 1 of 6 PageID #: 460




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO: 4:17-CV-00146-JHM

 TERRY LINDSEY                                                                PLAINTIFF

 V.

 MANAGEMENT & TRAINING
 CORPORATION                                                                  DEFENDANT

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Summary Judgment. [DN 32].

 Fully briefed, this matter is ripe for decision. For the following reasons, Defendant’s Motion for

 Summary Judgment is GRANTED.

                                         I.      BACKGROUND

        According to the Complaint, Ms. Terry Lindsey was terminated from her employment with

 Management & Training Corporation (“MTC”) in May 2016. [DN 1 ¶ 18]. As is pertinent to the

 instant Motion, she alleges that she was terminated because she is an African-American and notes

 that she and other African-American employees in management positions were either removed or

 encouraged to resign from management prior to her termination. [Id. ¶ 16–18]. MTC maintains

 that Ms. Lindsey’s termination was the sole result of her failure to lead her team satisfactorily and

 her continual violations of company policy. [DN 32-1 at 1].

        Ms. Lindsey filed this lawsuit in November 2017 against MTC. [DN 1]. She asserted

 claims against MTC for violating Title VII of the Civil Rights Act of 1964 and the Kentucky Civil

 Rights Act (“KCRA”) by discriminating against her on the basis of her race and sex. [DN 1 ¶¶

 21–30]. In April 2018, MTC filed a Partial Motion to Dismiss seeking dismissal of Ms. Lindsey’s

 sex discrimination claims, retaliation, and breach of contract claims. [DN 12]. The Court granted

 MTC’s Motion [DN 20], leaving only a claim of race discrimination—under both Title VII and
Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 2 of 6 PageID #: 461




 the KCRA—to be decided. MTC now moves for summary judgment on Ms. Lindsey’s remaining

 claim. [DN 32]. MTC argues that under both potential theories of race-based discrimination—

 wrongful discharge and hostile work environment—Ms. Lindsey cannot establish a claim. [DN

 32-1 at 10–11].

                                II.     STANDARD OF REVIEW AND LAW

        Before the Court may grant a motion for summary judgment, it must find that there is no

 genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

 of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis

 for its motion and identifying the portion of the record that demonstrates the absence of a genuine

 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

 satisfies this burden, the non-moving party thereafter must produce specific facts demonstrating a

 genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

        Although the Court must review the evidence in the light most favorable to the non-moving

 party, the non-moving party must do more than merely show that there is some “metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-moving party to

 present specific facts showing that a genuine factual issue exists by “citing to particular parts of

 materials in the record” or by “showing that the materials cited do not establish the absence . . . of

 a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in

 support of the [non-moving party’s] position will be insufficient; there must be evidence on which

 the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

                                           III.    DISCUSSION

        MTC’s Motion differentiates between Ms. Lindsey’s two theories of race-based

 discrimination—wrongful discharge and hostile work environment. [DN 32 at 10]. MTC
                                            2
Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 3 of 6 PageID #: 462




 maintains that under either theory, Ms. Lindsey fails to offer evidence to support her claim and

 summary judgment is appropriate. [Id. at 11]. The Court will address each in turn.

        A. Wrongful Discharge

        Ms. Lindsey’s Complaint alleges that she was wrongfully discharged from her employment

 at MTC in violation of Title VII and the KCRA. [DN 1 ¶ 1]. She explains that unfounded

 complaints by co-workers “were used as a pretextual basis” for her firing. [Id. ¶ 18]. MTC moves

 for summary judgment arguing that Ms. Lindsey cannot establish a prima facie case of race-based

 discrimination premised upon wrongful discharge. DN 32-1 at 12–13]. Additionally, MTC

 maintains it is entitled to summary judgment because it had a legitimate nondiscriminatory reason

 for terminating Ms. Lindsey’s employment, and, further, Ms. Lindsey cannot prove the given

 rationale is pretextual. [Id. at 13–15].

        To establish an employment discrimination claim, a plaintiff must either present direct

 evidence of discrimination or introduce circumstantial evidence that allows an inference of

 discriminatory treatment. Johnson v. Univ. of Cincinnati, 215 F.3d 561, 572 (6th Cir. 2000). Ms.

 Lindsey did not offer any direct evidence of discrimination. That being the case, the McDonnell

 Douglas burden-shifting approach applies to this case. See McDonnell Douglas Corp. v. Green,

 411 U.S. 792, 802 (1973). Under that framework, Ms. Lindsey faces the initial burden of

 presenting a prima facie case of racial discrimination. Vaughn v. Watkins Motor Lines, Inc., 291

 F.3d 900, 906 (6th Cir. 2002). To establish such a claim, Ms. Lindsey must prove that: (1) she

 was a member of a protected class; (2) she suffered an adverse employment action; (3) she was

 qualified for the position; and (4) she was replaced by a person outside the protected class or that

 relative to the same conduct, she was treated different than non-minority employees. Id. If Ms.

 Lindsey satisfies that showing, the burden then shifts to MTC to “articulate some legitimate,

 nondiscriminatory reason” for Ms. Lindsey’s termination. Id. (quoting Johnson, 215 F.3d at 573)
                                                3
Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 4 of 6 PageID #: 463




 (internal quotation marks omitted). If MTC satisfies this burden, the burden then shifts back to

 Ms. Lindsey to “prove that the proffered reason was actually a pretext to hide unlawful

 discrimination.” Johnson, 215 F.3d at 573. Ms. Lindsey may prove that MTC’s stated rationale

 is mere pretext by showing by a preponderance of the evidence “(1) that the proffered reasons had

 no basis in fact, (2) that the proffered reasons did not actually motivate [her] discharge, or (3) that

 they were insufficient to motivate discharge.” Manzer v. Diamond Shamrock Chemicals Co., 29

 F.3d 1078, 1084 (6th Cir. 1994), overruled on other grounds by Gross v. FBL Fin. Servs., Inc.,

 557 U.S. 167 (2009) (quoting McNabola v. Chicago Transit Auth., 10 F.3d 501, 513 (7th Cir.

 1993)).

           MTC first argues that Ms. Lindsey cannot satisfy the prima facie showing required for

 racial discrimination—specifically, elements three or four. [DN 32-1 at 12–13]. Ms. Lindsey

 rebuts MTC’s position as to both elements. [DN 33 at 2–3]. Additionally, MTC maintains that it

 had a legitimate nondiscriminatory reason for terminating her employment. [DN 32-1 at 13–15].

 Even if the Court were to hold that Ms. Lindsey had established a prima facie case of race

 discrimination, MTC proffered a legitimate nondiscriminatory reason for terminating Ms.

 Lindsey—namely, “her well-documented and repeated violations of company policy.” [Id. at 13].

 Ms. Lindsey has not produced sufficient evidence to suggest that this stated, and substantially

 supported, reason was a pretext for discrimination. Accordingly, summary judgment as to Ms.

 Lindsey’s wrongful discharge claim of race-based discrimination is proper.

           B. Hostile Work Environment

           The Court now turns to Ms. Lindsey’s second theory of race-based disclination. In her

 Complaint, Ms. Lindsey claims she was subjected to a racially hostile environment while

 employed at MTC because of harassment she experienced. [DN 1 ¶¶ 2, 8]. MTC, in its Motion

 for Summary Judgment, argues that Ms. Lindsey only meets one of the required elements of a
                                            4
Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 5 of 6 PageID #: 464




 hostile work environment claim and, as such, the claim must fail. [DN 32-1 at 16]. In her response

 to MTC’s Motion, Ms. Lindsey is silent as to a hostile work environment or harassment theory of

 race-based discrimination. Accordingly, MTC’s arguments on that theory are unopposed.

          A hostile work environment claim brought under the KCRA is to by analyzed in the same

 manner as a claim brought pursuant to Title VII. See Vinova v. Henry Cnty. Bd. of Educ., 2015

 WL 7681246, at *3 (E.D. Ky. Nov. 24, 2015) (quoting Wathen v. Gen. Elec. Co., 115 F.3d 400,

 408, n.5 (6th Cir. 1997) (“Because KRS Chapter 344 mirrors the federal Title VII, and because its

 general purpose ‘is to provide a means for implementing within the state the policies embodied in

 Title VII . . . it is common practice to look to the federal counterpart in construing KRS Chapter

 344.’”). Discrimination in the form claimed by Ms. Lindsey occurs “[w]hen the workplace is

 permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

 pervasive to alter the conditions of the victim’s employment and create an abusive working

 environment.” Williams v. Gen. Motors Corp., 187 F.3d 553, 560 (6th Cir. 1999) (internal

 quotation marks and citation omitted).      To establish a prima facie case of a hostile work

 environment based on race, a plaintiff must show the following: (1) she is a member of a protected

 class; (2) she was subjected to unwelcomed harassment; (3) the harassment was based on her

 membership in a protected class; (4) the harassment was sufficiently severe or pervasive to alter

 the conditions of employment and create an abusive/hostile work environment; and (5) her

 employer is vicariously liable. Warf v. U.S. Dep’t of Veterans Affairs, 713 F.3d 874, 878 (6th Cir.

 2013).

          Ms. Lindsey’s Complaint fails to identify what specific conduct was harassing or hostile.

 Instead, she makes a cursory allegation that “Defendant’s employment policies and practices had

 the effect of and have [sic] undertaken with the purpose of discriminating against the Plaintiff and

 creating a . . . racially hostile environment . . . .” [DN 1 ¶ 2]. As is relevant to this Motion, MTC
                                                       5
Case 4:17-cv-00146-JHM-HBB Document 35 Filed 09/09/19 Page 6 of 6 PageID #: 465




 argues that Ms. Lindsey did not specify any conduct that would constitute race-based harassment

 that interfered with her work performance nor did she identify any facts showing that MTC knew

 of the unlawful harassment and is therefore liable. [DN 32-1 at 16]. Indeed, the evidence before

 the Court does not reveal any genuine issue of material fact as to whether Ms. Lindsey was

 subjected to severe, race-based harassment as there is no evidence of such conduct. Accordingly,

 summary judgment as to Ms. Lindsey’s hostile work environment racial discrimination claim is

 also appropriate.

                                        IV.    CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion for

 Summary Judgment [DN 32] is GRANTED.




                                                                             September 9, 2019




 cc: counsel of record


                                                6
